Name: Commission Regulation (EEC) No 2240/85 of 5 August 1985 amending 1985 quantitative limits concerning economic outward processing traffic applicable to certain textile products of categories 6 and 8 originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/34 Official Journal of the European Communities 6. 8 . 85 COMMISSION REGULATION (EEC) No 2240/85 of 5 August 1985 amending 1985 quantitative limits concerning economic outward processing traffic applicable to certain textile products of categories 6 and 8 originating in Yugoslavia between categories, in accordance with Annex VII to Regulation (EEC) No 3588/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee 'Yugoslavia', THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 1475/84 (2), and in particular Article 8 (2) and Annex VII, paragraph 4 thereof, Whereas Annex VII to Regulation (EEC) No 3588/82 establishes Community quantitative limits specified to outward processing trade (OPT) imports for 1983 to 1986 ; whereas Commission Regulation (EEC) No 3561 /84 (3) provides for the allocation of these limits between Member States for the year 1985 ; Whereas, for 1985, an additional need has arisen for reimports of products of category 6 into Germany and category 8 into France after processing in Yugoslavia ; Whereas a part of the additional needs in Germany for category 6 products can be satisfied by transferring HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits concerning economic outward processing traffic for textile products originating in Yugoslavia as set out in Annex B to Regulation (EEC) No 3561 /84 are hereby amended as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12 . 1982, p . 47 . (2) OJ No L 143, 30 . 5 . 1984, p . 6 . O OJ No L 334, 21 . 12. 1984, p . 22. 6 . 8 . 85 Official Journal of the European Communities No L 209/35 ANNEX Outward processing trade objectives from 1 January to 31 December 1985 Units Category EEC Federal Republic of Germany France Italy Benelux United Kingdom Ireland Denmark Greece 1 000 pieces 6 6 571 5 823 100  648     1 000 pieces 8 10 459 6 776 245 100 3 338    